MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                                      FILED
regarded as precedent or cited before any                                              Aug 17 2020, 8:01 am

court except for the purpose of establishing                                               CLERK
the defense of res judicata, collateral                                                Indiana Supreme Court
                                                                                          Court of Appeals
                                                                                            and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Jennifer G. Shircliff                                    Curtis T. Hill, Jr.
Anderson, Indiana                                        Attorney General of Indiana
                                                         Evan Matthew Comer
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Michael J. Lusinger, Jr.,                                August 17, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         20A-CR-18
        v.                                               Appeal from the Brown Circuit
                                                         Court
State of Indiana,                                        The Honorable Mary H. Wertz,
Appellee-Plaintiff                                       Judge
                                                         Trial Court Cause No.
                                                         07C01-1711-F6-661



Baker, Senior Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-CR-18 | August 17, 2020          Page 1 of 8
[1]   Michael Lusinger appeals his convictions for two counts of Level 6 Felony

      Nonsupport of a Dependent Child.1 Lusinger argues that (1) there is

      insufficient evidence establishing that Brown County was an appropriate venue;

      and (2) the trial court erred by finding that Lusinger failed to overcome the

      presumption that he knowingly, voluntarily, and intelligently waived his right

      to be present at his jury trial when he failed to appear on the date his trial was

      set to begin. Finding sufficient evidence of venue and no error with respect to

      Lusinger’s waiver of his right to be present at trial, we affirm.


                                                     Facts
[2]   Lusinger married Lori McGee in July 2007; the couple had two children

      together. In July 2012, McGee filed for divorce in Brown County. As part of

      their mediated settlement agreement, Lusinger was ordered to make monthly

      child support payments of $800 through the Brown County Clerk’s Office

      beginning in August 2013. For the nineteen-month period between October l6,

      2015, and May 19, 2017, Lusinger failed to make any monthly child support

      payments, accumulating an arrearage of over $15,000.


[3]   On November 6, 2017, the State filed two charges of Level 6 felony nonsupport

      of a dependent against Lusinger. Lusinger’s jury trial was ultimately scheduled

      for July 31, 2019. At a final pretrial hearing on July 15, 2019, Lusinger failed to

      appear. Lusinger’s attorney informed the trial court that Lusinger’s vehicle had




      1
          Ind. Code § 35-46-1-5(a).


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-18 | August 17, 2020   Page 2 of 8
      broken down while he was traveling from his home in Arkansas to the hearing

      in Brown County. Counsel requested a continuance, the State objected, and the

      trial court denied the continuance. At a July 29, 2019, hearing, counsel stated

      that Lusinger would not be able to attend the trial; counsel also confirmed that

      Lusinger was aware that trial was scheduled for July 31.


[4]   Lusinger failed to appear at the July 31, 2019, trial. He was tried in absentia,

      though the trial court noted that Lusinger would have an opportunity to address

      the issue if he were convicted and taken into custody. During the trial, a Title

      IV-D administrative assistant testified that Lusinger was required to pay $800

      per month through the Brown County Clerk’s Office and that Lusinger failed to

      make those payments between October 2015 and May 2017. At the close of the

      trial, the jury found Lusinger guilty as charged and the trial court issued a bench

      warrant.


[5]   Lusinger traveled to Indiana and was arrested on November 18, 2019. Before

      the start of his sentencing hearing on December 2, 2019, the trial court provided

      Lusinger a chance to rebut the presumption that he knowingly and voluntarily

      waived his right to be physically present at his jury trial. Lusinger testified that

      he lived in Arkansas and lacked the financial means to travel to Indiana for his

      jury trial. While he was en route to his July 15 pretrial conference, his vehicle

      broke down and he used the money in his possession at the time to pay for a

      tow truck to transport his vehicle back home; after that time, he did not have

      enough money to travel to Indiana for the trial. Lusinger admitted that he did

      not consider using the money to purchase a bus ticket. He also admitted that,

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-18 | August 17, 2020   Page 3 of 8
      while his mother (with whom he lived) owns a car, he never asked if he could

      borrow her vehicle to travel to Indiana for his trial. Lusinger offered no

      evidence of his assertions other than his testimony. The trial court found that

      Lusinger failed to overcome the presumption of a waiver of his right to be

      present at trial and proceeded to sentencing. The trial court sentenced Lusinger

      to 545 days, with 180 days executed. Lusinger now appeals.


                                   Discussion and Decision
                                                 I. Venue
[6]   Venue is not an element of a criminal offense, meaning that the State is only

      required to prove venue by a preponderance of the evidence rather than beyond

      a reasonable doubt. Alkhalidi v. State, 753 N.E.2d 625, 628 (Ind. 2001). The

      sufficiency of the evidence proving venue is reviewed like any other sufficiency

      issue; therefore, in examining the evidence proving venue, we will neither

      reweigh evidence nor assess witness credibility. Smith v. State, 835 N.E.2d
1072, 1074 (Ind. Ct. App. 2005).


[7]   Indiana Code section 35-32-2-1(a) provides that “criminal actions shall be tried

      in the county where the offense was committed, except as otherwise provided

      by law.” When a criminal action is brought based on a defendant’s alleged

      omission of an act, “venue of the offense is in the county where the act should

      have been performed.” Eckstein v. State, 839 N.E.2d 232, 233 (Ind. Ct. App.

      2005).



      Court of Appeals of Indiana | Memorandum Decision 20A-CR-18 | August 17, 2020   Page 4 of 8
[8]    Lusinger’s nonsupport of a dependent charges were based on his knowing or

       intentional failure to provide support to his dependent child. I.C. § 35-46-1-

       5(a). Consequently, venue was proper in any county where the payments

       should have been made. Lusinger also directs our attention to caselaw (based

       on an outdated venue statute) provides that venue is proper in the county where

       the child lives. Gilmour v. State, 230 Ind. 454, 457, 104 N.E.2d 127, 128 (1952).


[9]    In this case, the following evidence supports Brown County as the venue for

       this action:


           • The mediated settlement agreement between Lusinger and McGee
             provides that Lusinger’s monthly child support payments would be paid
             through the Brown County Clerk’s Office.
           • The Brown County IV-D administrative assistant testified at trial that
             Lusinger was required to pay his child support obligation through the
             Brown County Clerk.
           • McGee testified that Lusinger was supposed to make his payments to the
             Brown County Clerk.
           • McGee testified that the children attended school in Brown County.

       This evidence allows for a reasonable inference that Lusinger’s failure to pay

       child support occurred in Brown County. In other words, the State proved

       venue by a preponderance of the evidence. We find no error on this basis.


                                                 II. Waiver
[10]   Criminal defendants have a right under the federal and state constitutions to be

       present at all stages of their trials. Jackson v. State, 868 N.E.2d 494, 498 (Ind.

       2007). Like most constitutional rights, however, the right to be present can be


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-18 | August 17, 2020   Page 5 of 8
       waived in non-capital cases. Lampkins v. State, 682 N.E.2d 1268, 1273 (Ind.

       1997), modified on reh’g, 685 N.E.2d 698 (Ind. 1997).


[11]   A defendant who waives his right to be physically present at trial must do so

       knowingly and voluntarily. Jackson, 868 N.E.2d at 498. The “best evidence

       that a defendant knowingly and voluntarily waived his or her right to be present

       at trial is the ‘defendant’s presence in court on the day the matter is set for

       trial.’” Lampkins, 682 N.E.2d at 1273 (quoting Fennell v. State, 492 N.E.2d 297,

       299 (Ind. 1986)). Therefore, if a defendant fails to appear for trial and there is

       evidence that he was aware of the scheduled trial date, the trial court may

       presume that he has knowingly and voluntarily waived his right to be present

       and may try him in absentia. Freeman v. State, 541 N.E.2d 533, 535 (Ind. 1989).


[12]   Where the defendant fails to appear and is tried in absentia, the trial court must

       give him an opportunity “to explain his absence and thereby rebut the initial

       presumption of waiver.” Brown v. State, 839 N.E.2d 225, 227 (Ind. Ct. App.

       2005) (internal quotation marks omitted). On appeal, we consider the entire

       record to determine whether the defendant voluntarily, knowingly, and

       intelligently waived his right to be present at trial. Soliz v. State, 832 N.E.2d
1022, 1029 (Ind. Ct. App. 2005).


[13]   The issue here is not whether the trial court erred by trying Lusinger in

       absentia. Both parties agree that Lusinger was aware of the trial date and failed

       to appear on that date. The issue, instead, is whether the trial court erred by




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-18 | August 17, 2020   Page 6 of 8
       finding that Lusinger failed to present sufficient evidence to rebut the

       presumption that his waiver was knowing, voluntary, and intelligent.


[14]   A defendant is not entitled to a new trial merely because he asserts that

       transportation issues prevented him from being present at his trial date. See id.

       at 1029-30 (affirming conviction after defendant was tried in absentia despite his

       claim that his failure to attend the second day of trial was because—among

       other things—he was unable to start his car). Instead, what matters for the

       purpose of determining the voluntariness of a defendant’s waiver is whether

       “problems or emergency situations” arise that, “despite good faith efforts,

       prevent a defendant’s timely arrival.” Brown, 839 N.E.2d at 231 (internal

       quotation marks omitted).


[15]   In this case, the record reveals that Lusinger’s vehicle broke down when he was

       en route from Arkansas to Indiana for his final pretrial conference. At that

       time, he still had two weeks to make alternative travel arrangements to attend

       his jury trial. We acknowledge Lusinger’s claim that he is indigent, and

       appreciate that a trip of this length is not necessarily a simple matter.2 But the

       record reveals that he did not exhaust his options to travel to Indiana for the

       trial. For example, he did not even ask his mother, with whom he lived,




       2
         Lusinger cites to Hawkins v. State, 982 N.E.2d 997 (Ind. 2013), in support of his argument that his indigency
       and lack of transportation rendered his absence involuntary. Hawkins, however, concerned waiver of the
       right to counsel and the trial court’s decision to try the defendant in absentia without legal representation.
       That raises an entirely different set of issues and rules. In this case, while Lusinger himself did not appear, he
       was represented by counsel at trial. Therefore, Hawkins is inapposite.

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-18 | August 17, 2020                         Page 7 of 8
       whether he could borrow her vehicle to drive to Indiana for the trial. We also

       note that Lusinger offered no evidence aside from his own self-serving

       testimony to support his claims that he lacked transportation, had his vehicle

       towed, and was trying to have the vehicle repaired. Moreover, he gave

       conflicting testimony as to whether the vehicle was still in his possession and

       did not testify about any specific steps he took to find alternative transportation.


[16]   It is solely within the purview of the trial court to assess witness credibility. It is

       evident that the trial court did not find Lusinger to be a compelling or believable

       witness, and we decline to second-guess that assessment. Given this record, we

       find that the trial court did not err by concluding that Lusinger failed to

       overcome the presumption that he knowingly, voluntarily, and intelligently

       waived his right to be present at his jury trial.


[17]   The judgment of the trial court is affirmed.


       Bailey, J., and Vaidik, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-18 | August 17, 2020   Page 8 of 8